Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-25-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the accordion chamber is able to extend fully when the rope ends are pulled and thus take in a maximum amount of air in relation to the space inside the chamber are not described in applicant’s originally filed disclosure.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how many intakes and outlets are being claimed in that is it a single intake and outlet or two of each of the intake and outlet.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear to whether the reed squeaker in claim 2 is the same or different than the reed squeaker of parent claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear to whether the non-stretch webbing in claim 3 is the same or different than the non-stretch webbing fabric of parent claim 1 and it is unclear to whether the rope end in claim 3 is the same or different than the roped ends of parent claim 1.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0360005 to Cao in view of U.S. Patent Application Publication No. 2015/0050861 to Lamprey and further in view of U.S. Patent No. 3,774,572 to Boraccio.
Referring to claim 1, Cao discloses a pet toy comprising, a single piece plastic molded accordion chamber – at 112,114 or 312,314 – see figures 2 and 6 and paragraphs [0016] thru [0017], having a loop at each end – see at 120, that connects to two of each of air intakes and outlets – see at the ends of 114 and at 108 in figures 2-4, and to ends of rope – at 320 – see figure 6 and paragraph [0075], a reed squeaker nested inside the accordion chamber – see at 108 in figures 2-4, air intake and outlet holes molded and protruding from each end of the accordion chamber – see at 108 and 114 in figures 2-4, and connected to the end loops – at 120 of the accordion – see figures 2-4, and a plush fabric covering – at 116,316 – see figures 1 and 6 and paragraph [0074], which has openings at the top and bottom to allow the rope ends to extrude and be grasped and pulled by a pet or pet owner – see figure 6. Cao does not disclose non-stretch webbing fabric which loops through each end of the accordion piece to affix a circular roped end and a tail roped end. Lamprey does disclose non-stretch webbing fabric – see rope connected at 510-530, which loops through each end of the noise making piece – at 510-530 – see figure 5, to affix a circular roped end – at 550, and a tail roped end – other of 550 – see figure 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cao and add the loops connected to the roped ends as disclosed by Lamprey, so as to yield the predictable result of removably securing the ropes to the noise making device as desired. Cao as modified by Lamprey does not disclose the entire chamber is accordion shaped with equal sized rings and no additional voids. Boraccio does disclose the entire chamber – at 36, is accordion shaped – see figures 1-4, with equal sized rings – see at outer surface of 36 in figures 1-4, and no additional voids – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cao as modified by Lamprey and add the entire chamber being accordion shaped, so as to yield the predictable result of providing an audible sound sufficient to be heard during use of the device as desired. 
Referring to claim 2, Cao as modified by Lamprey and Boraccio further discloses the molded accordion piece – at 112,114 or 312,314, will expand when the rope ends – at 320, are pulled by the user or pet and force air through the intake or outlet and react with a reed squeaker – at 108, nested within the chamber – see figures 2 and 6 of Cao. It is recommended that applicant change “when rope ends” to - -when the rope ends- -.
Referring to claim 3, Cao as modified by Lamprey and Boraccio further discloses the looped ends of the accordion piece – at 120, create loops to thread non-stretch webbing that connects each of a rope end to each of a chamber end – see figures 2 and 6 of Cao where the looped ends – at 120 are capable of attaching directly or indirectly to non-stretch webbing, rope ends and chamber ends.
 Referring to claim 4, Cao as modified by Lamprey and Boraccio further discloses the material affixing the rope to the accordion must be non-stretch fabric to create resistance enough to ensure the accordion chamber is able to extend fully when the rope ends are pulled and thus take in a maximum amount of air in relation to the space inside the chamber – see the non-stretch fibers/fabric of the rope in figure 5 of Lamprey which when incorporated in the device of Cao would provide for a device at least capable providing for full extension of the chamber and maximum amount of air taken in the chamber. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cao and add the loops connected to the roped ends as disclosed by Lamprey, so as to yield the predictable result of removably securing the ropes to the noise making device as desired. 
Referring to claim 5, Cao as modified by Lamprey and Boraccio further discloses the plush fabric outer piece is crafted in the image of an animal – see figures 2 and 6 of Cao, such as a bear – see figures 2 and 6, and the top and bottom of the outer plush have openings through which the rope ends – at 320 extrude – see figure 6 of Cao. 
Referring to claim 6, Cao as modified by Lamprey and Boraccio further discloses the rope tail portion contains an elastic band/rope – see bungee rope detailed in paragraph [0075] of Cao, which gathers the rope end protruding from the plush casing that aids the band/rope from fraying – see at 320 in figure 6 of Cao. Cao as modified by Lamprey and Boraccio further discloses the rope tail portion contains a knot at the rope end – see at 550 in figure 5 of Lamprey. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Cao as modified by Lamprey and Boraccio and add the rope having a knot end, so as to yield the predictable result of removably securing the rope to the device as desired.

Response to Arguments

5.	Applicant’s claim amendments dated 8-25-22 obviates the claim objections detailed in the last office action dated 6-8-20.
	Applicant’s claim amendments dated 8-25-22 obviates the 35 U.S.C. 112(b) rejections with respect to the openings of claim 1 and with respect to claims 4-6 detailed in the last office action dated 6-8-20, but does not overcome the rejections with respect to the number of intakes and outlets of claim 1 and the rejections of claims 2-3 as detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claims 1-6, applicant’s claim amendments dated 8-25-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 6-8-20. However, applicant’s claim amendments dated 8-25-22 necessitates the new grounds of rejection detailed earlier in paragraph 4 of this office action. Further, the Cao reference US 2017/0360005 discloses a loop at each end – see at 120, that connects to two of each of air intakes and outlets – see at the ends of 114 and at 108 in figures 2-4, and to ends of rope – at 320 – see figure 6 and paragraph [0075], a reed squeaker nested inside the accordion chamber – see at 108 in figures 2-4, air intake and outlet holes molded and protruding from each end of the accordion chamber – see at 108 and 114 in figures 2-4, and connected to the end loops – at 120 of the accordion – see figures 2-4, and a plush fabric covering – at 116,316 – see figures 1 and 6 and paragraph [0074], which has openings at the top and bottom to allow the rope ends to extrude and be grasped and pulled by a pet or pet owner – see figure 6. Further, the Lamprey reference US 2015/0050861 discloses non-stretch webbing fabric – see rope connected at 510-530, which loops through each end of the noise making piece – at 510-530 – see figure 5, to affix a circular roped end – at 550, and a tail roped end – other of 550 – see figure 5. The combination of these references renders the claims obvious as detailed earlier in paragraph 4 of this office action. 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643